Citation Nr: 1023699	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability of the 
left testicle.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable rating for the scar 
residuals of shell fragment wounds of the right buttock.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1970, including combat service in the Republic of Vietnam and 
his decorations include the Navy Achievement Medal with 
combat "V" device, the Combat Action Ribbon and the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and November 2007 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that respectively denied service connection for 
bilateral hearing loss, tinnitus, and headaches, denied a 
compensable rating for scar residuals of shell fragment 
wounds of the right buttock, and denied service connection 
for a left testicle disability.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic headache disorder had its onset in 
service.

2.  On examination prior to entrance into active service, the 
Veteran was found to have an atrophied left testicle.  At the 
time of his exit from service, no worsening of his condition 
was demonstrated.

3.  Throughout the pendency of the appeal, the Veteran's scar 
residuals of the shell fragment wounds of the right buttock 
have been manifested by a well-healed, 1.5 cm by 7 mm 
superficial scar on the lower lateral aspect of the right 
buttock.  The scar is not manifested by tenderness or 
sensitivity to touch, nor by complaints of pain.  The scar is 
not adherent to underlying tissue.  There is no 
hypopigmentation or hyperpigmentation, and no ulceration or 
breakdown of the skin.  There is no edema or keloid 
formation, and no induration or inflexibility of the scar.


CONCLUSIONS OF LAW

1.  A chronic headache disorder incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).

2.  The Veteran's preexisting left testicle disability was 
not aggravated as a result of his active service.  38 
U.S.C.A. § 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).

3.  The criteria for a compensable rating for the scar 
residuals of the shell fragment wounds of the right buttock 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes (DCs) 7802-05 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

With respect to the claim for service connection for 
headaches, notice was provided to the Veteran in June 2004, 
prior to the initial adjudication of his claim in January 
2005.  With respect to the claim for service connection for a 
left testicle disability, notice was provided to the Veteran 
in April 2007, prior to the initial adjudication of his claim 
in November 2007.  The content of the notice letter fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran was provided with the Dingess elements of VCAA notice 
with respect to both of these claims in the April 2007 
correspondence.  The timing deficiency with respect to the 
claim for service connection for headaches was cured by the 
readjudication of the claim in the December 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Furthermore, the Veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to the Veteran's claim for an increased rating 
for the scar residuals of his shell fragment wounds of the 
right buttock, the United States Court of Appeals for 
Veterans Claims (Court) had held that at a minimum, adequate 
VCAA notice in an increased rating claim required that VA 
notify the claimant that, to substantiate such a claim:  (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The United States Court of Appeals for the Federal Circuit 
vacated the Court's decision, overturning the requirement 
that VA provide notice that the claim could be substantiated 
by evidence of a disability's impact on daily life and that 
VA provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's court's decision) were 
not disturbed by the Federal Circuit's decision. 

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed a presumptive prejudice 
framework, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders v. 
Nicholson, 487 F.3d 88, 889 (Fed. Cir. 2007).  Such a showing 
may be made by demonstrating, for example, (1) that the 
claimant had actual knowledge of what was necessary to 
substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In an April 2007 letter VA notified the Veteran that he 
should submit evidence showing that his service-connected 
disability had worsened in severity.  He was told that he 
could substantiate the claim with a statement from his 
doctor, containing the physical and clinical findings, the 
results of any laboratory tests or X-rays, and the dates of 
the examinations and tests.  He was also instructed that he 
may submit statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disabilities had become worse.  

The letter also informed the Veteran as to what evidence VA 
was responsible for obtaining, and what evidence VA would 
help the Veteran get.  

The timing deficiency with regard to this notice was cured by 
readjudication of the claim in the December 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  The content of the December 2007 notice 
letter fully complies with the requirements of 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  

Accordingly, the Board finds that VA satisfied its duty to 
notify the Veteran with respect to the claim for an increased 
ratings for his scars under the VCAA in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's available service treatment records are in the 
claims file.  All efforts to obtain his complete service 
treatment records have been exhausted.  Remand for an 
additional search would serve no useful purpose and not be 
likely to assist the Veteran in substantiating the claim.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).

VA treatment records are in the claims folder.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran was not provided with an examination with respect 
to his claims for service connection for headaches or a left 
testicle disability.  Given that the Board is granting 
service connection for headaches, the failure to provide an 
examination with respect to this claim was not prejudicial.  
With respect to the claim for service connection for a left 
testicle disability, the Veteran's service treatment records 
show that he was found to have an atrophied left testicle at 
the time of his entrance into service but do not otherwise 
show complaints or findings of a left testicle disability, 
such that the disability may be shown to have worsened during 
his active service.  Additionally, there is no competent 
evidence suggesting that his left testicle disability may be 
related to his service.  As there is no evidence of worsening 
in service, and there is no probative evidence suggesting 
that his current disability may be related to his service, 
the facts of this case do not meet the criteria to warrant a 
VA examination.  See McLendon v. Nicholson, supra; see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Veteran was afforded an examination with respect to his 
increased rating claim in June 2006.  38 U.S.C.A. § 5103A 
(West 2002).  The associated report of examination is 
thorough and is consistent with the Veteran's outpatient 
treatment records.  There is no indication that his scar 
disorder has worsened since the date of the June 2006 
examination.  Accordingly, an additional examination is not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); 
cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   As 
such, the Board concludes that the examination with respect 
to the scars were adequate and finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2009), or 
38 C.F.R. § 3.159 (2009), and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran's headaches and left 
testicle disability, however, are not disorders for which 
service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

A.  Headaches

The Veteran reports having experienced headaches since his 
separation from service.

The Veteran's available service treatment records are silent 
as to any complaints or diagnoses of headaches, including 
migraine headaches.  Despite the absence of clinical evidence 
demonstrating that he experienced headaches in service, the 
Veteran reports that he experienced periodic headaches in 
service.  

Post-service clinical records demonstrate that in April 1978 
the Veteran reported a history of intermittent headaches for 
the past 3 to 4 years.  The diagnosis was headaches.  Since 
then, he has been diagnosed with a chronic headache disorder 
with an onset during active service.  

The Veteran has provided credible testimony as to the 
incurrence of headaches in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  He has additionally provided 
credible and competent testimony as to the continuity of 
headaches since his separation from service, and this 
testimony is supported by the clinical evidence of record.

Because the Veteran is competent to report a continuity of 
symptomatology since the initial in-service manifestation of 
his headaches, he is competent to relate his currently 
diagnosed disability (chronic headaches) to his active 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

As the Veteran's current headaches have been determined to 
have had their initial clinical onset in service, the Board 
finds that service connection for a chronic headache disorder 
is warranted.  In this case, service incurrence has been 
shown by satisfactory lay evidence and continuity of the 
disability since service.  Thus, it is at least as likely as 
not that the Veteran's headaches were incurred in active 
service; service connection for headaches is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Left Testicle

The Veteran acknowledges that he had an atrophied left 
testicle at the time of his entry into active service.  He 
contends, however, that he underwent a left orchiectomy in 
service as a result of a shell fragment wound to his right 
buttock.  Alternatively, he asserts that his left testicle 
disability was aggravated or permanently worsened as a result 
of his service.  He therefore asserts that he is entitled to 
service connection for a left testicle disability.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

On examination in March 1967, prior to enlistment into 
service, physical examination revealed an atrophic left 
testicle.  He was not given any physical profile as a result 
of his left testicle disability.  Because the Veteran's 
entrance examination in this case demonstrated an atrophic 
left testicle, the Veteran is not entitled to the presumption 
of soundness under 38 U.S.C.A. §§ 1111.

The next step of the inquiry is to determine whether the 
Veteran's pre-existing disability was aggravated in service.  
A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003); 
69 Fed. Reg. 25178 (2004).  

The Veteran's available service treatment records do not 
demonstrate complaints or findings related to his left 
testicle.  They do, however, show that he was treated for a 
shell fragment wound of the right buttock, for which he was 
later awarded the Purple Heart.  The report of examination 
conducted prior to the Veteran's separation from service is 
not of record.

Significantly, a February 1972 report of VA examination, 
conducted approximately two years after the Veteran's 
separation from service, shows that on physical examination 
the Veteran was observed to have an atrophied left testicle 
which he reported as being present since sustaining an injury 
at the age of 15.  The right testicle was normal.  The 
examiner noted no evidence of an endocrine deficiency despite 
the atrophic left testicle.

Subsequent clinical records are silent as to the Veteran's 
left testicle disability.  In a December 2007 note, however, 
his treating physician indicated that the Veteran lacked a 
left testicle since 1967 when it had been surgically removed.  
The Veteran asserts that this supports his contention that 
the testicle was removed in service.

Given that the Veteran was found to have an atrophied 
testicle on examination in February 1972, two years after his 
separation from service, the Board concludes that the 
evidence clearly and unmistakably shows that he did not 
undergo a left orchiectomy in service.  In addition, given 
that there was no evidence of an endocrine deficiency despite 
the atrophic left testicle two years after his separation 
from service, the Board concludes that that the evidence 
clearly and unmistakably shows that the left testicle 
disability was not aggravated in service.  With no clear and 
unmistakable evidence of in-service aggravation, the Veteran 
is not entitled to a presumption of soundness.  38 U.S.C.A. 
§§ 1111; VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 
25178 (2004).  

Post-service records also do not demonstrate aggravation as a 
result of service.  Although the Veteran reported that his 
left testicle was injured as a result of the shell fragment 
wound for which he is in receipt of service connection and 
the Purple Heart award, requiring a left orchiectomy, his 
service records do not support this contention, and post-
service records weigh against this contention, as he was 
found to have a still present left testicle on examination 
two years after his separation from service, and post-service 
clinical evidence does not demonstrate that he has received 
any formal medical treatment for his left testicle since his 
separation from service.  To the extent that his treating VA 
physician indicated in December 2007 that the Veteran 
underwent a left orchiectomy in service as a result of an 
injury he sustained, the Board concludes that this is not a 
probative nexus to service, as it was based upon a factually 
inaccurate premise.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

The Board thus finds that the evidence in this case shows 
clearly and unmistakably that the Veteran's left testicle 
disability pre-existed his service and was not permanently 
worsened, or aggravated, in service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003.

While the Veteran is competent to say that his left testicle 
disability now is worse than it was at the time of his entry 
into active service, he is not competent to relate the 
current severity of his left testicle disability to his 
active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Buchanan v. Nicholson, 451 F.3d. 
1331 (Fed. Cir. 2006) (lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself).  The Veteran is not competent 
to provide the medical nexus, and a medical professional has 
not provided a probative opinion that the current severity of 
left testicle disability is the result of his active service.  
Thus, the Veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Thus, in the present case, the Board finds that the evidence 
shows clearly and unmistakably that a left testicle 
disability pre-existed the Veteran's service.  The Board 
further finds that the evidence shows that the pre-existing 
left testicle disability was not aggravated by that service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disabilities may have been more severe than at other times 
during the course of the claims on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the criteria in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

The regulations pertaining to rating skin disabilities were 
revised, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claim was received 
prior to that date, those revisions do not apply in this 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The Veteran's scar residuals of the shell fragment wounds to 
his right buttock are rated 0 percent disabling under DC 
7805, which pertains to scars on areas of the body aside from 
the head, face or neck that affect limitation of motion of 
the affected part.  38 C.F.R. § 4.118, DC 7805.  

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that DC 7800 is not 
applicable, as the Veteran's scars do not affect his head, 
face, or neck.  38 C.F.R. § 4.118, DC 7800.  Similarly, DC 
7801 is not applicable, as the Veteran's scars do not exceed 
an area of 6 inches.  38 C.F.R. § 4.118, DC 7802.  Next, DC 
7803 is not applicable, as the Veteran's scars were 
determined to be stable on examination in June 2006.  
38 C.F.R. § 4.118, DC 7803.  Finally, DC 7804 is not 
applicable, as the Veteran's scars were not painful on 
examination in June 2006.  38 C.F.R. § 4.118, DC 7804.  

Diagnostic Code 7805 directs that scars in this category be 
rated based upon limitation of function of the affected part.  
38 C.F.R. § 4.118, DC 7805.  

Treatment records dated from December 2002 to October 2008 do 
not demonstrate that the Veteran received treatment for or 
complained about his scar residuals of the shell fragment 
wounds on his right buttock.  The Veteran did, however, 
undergo VA scar examination in June 2006.

At the time of the examination, the Veteran stated that with 
the exception of intermittent pruritis in the area of the 
buttock scar, he was asymptomatic.  Physical examination 
revealed no hypo- or hypesthesia or pain overlying or 
underlying the scars.  The examiner noted that on examination 
in February 1972, two superficial scars were visualized on 
the lower lateral aspect of the Veteran's right buttock; one 
measuring 1.5 cm, and the other measuring 1 cm.  Now, 
however, only one scar was visible on the lower lateral 
aspect of the right buttock.  The scar was bean-shaped and 
measured 1.5 cm in length and 7 mm in width.  It was 
nontender to the touch and sensation over and surrounding it 
was normal.  It was depressed no more than 1 mm, with a 
slight wrinkle to the surface.  It was not matted down to the 
underlying tissue, and there was no muscle loss beneath it.  
There was no motor impairment as a result of the injury.

There are no further records of treatment pertaining to the 
scar residuals of the shell fragment wound.

Because on VA examination the scar was not observed to result 
in limitation of motion or loss of function, the Board finds 
that he is not entitled to a compensable rating based upon 
the diagnostic criteria of DC 7805.  38 C.F.R. § 4.118, DC 
7805.

As there are no other diagnostic codes applicable to the 
Veteran's scar residuals of the shell fragment wound, the 
Board finds that he is not entitled to a compensable rating.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In this case, the Schedule is not inadequate. The 
Schedule provides for higher ratings for Veteran's scar 
residuals of the shell fragment wound, but, as discussed 
above, findings supporting a rating in excess of 0 percent 
have not been documented.  In addition, it has not been shown 
that his scar residuals of the shell fragment wound have 
required frequent periods of hospitalization or have produced 
marked interference with the Veteran's employment.  
Therefore, the Board finds that referral for assignment of an 
extraschedular rating for the scar residuals of the shell 
fragment wound is not warranted.

In sum, the Board finds that the scar residuals of the shell 
fragment wound of the right buttock have been 0 percent 
throughout the pendency of the appeal. The Board has 
considered whether a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, there are not other applicable 
diagnostic codes that provide for a compensable rating.  The 
preponderance of the evidence is against the claim and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic headache disorder is 
granted.

Service connection for a left testicle disability is denied.

A compensable rating for the scar residuals of shell fragment 
wounds of the right buttock is denied.


REMAND

The Veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma sustained while 
serving in Vietnam.  His service records show that he served 
as a rifleman and that he was awarded the Navy Achievement 
Medal with combat "V" device, the Combat Action Ribbon and 
the Purple Heart Medal as a result of combat service in 
Vietnam.  Because the Veteran served in combat and was likely 
exposed to acoustic trauma while serving in Vietnam, given 
that such exposure is consistent with the circumstances, 
conditions and hardships of that service.  38 U.S.C.A. 
§ 1154(b).  As such, VA must presume the occurrence of the 
in-service injury.  

Post-service treatment records show that the Veteran 
complained of slowly progressive bilateral hearing loss in 
May 2007.  He was noted to have worked in a noisy factory in 
the past.  On audiometric examination in November 2007, he 
was found to have asymmetric, mixed hearing loss.  He has not 
been diagnosed with tinnitus.  The Veteran, however, is 
competent to report the presence of tinnitus.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is reporting a contemporaneous 
medical diagnosis).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).

The Veteran has not yet been afforded a VA examination with 
respect to his claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  Because the Veteran 
has provided credible testimony regarding exposure to 
acoustic trauma in service, and he is competent to report 
current tinnitus, and it remains unclear to the Board whether 
his current bilateral hearing loss and tinnitus are related 
to noise exposure during service, the Board concludes that a 
remand for an examination and etiological opinion is 
necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
hearing loss and tinnitus.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner must 
opine as to whether it is at least as 
likely as not that the Veteran's 
hearing loss and tinnitus are related 
to or had their onset during service, 
and particularly, to his report of in-
service acoustic trauma while serving 
in combat in Vietnam.  As noted above, 
because the Veteran served in combat 
and was likely exposed to acoustic 
trauma while serving in Vietnam, given 
that such exposure is consistent with 
the circumstances, conditions and 
hardships of that service, the examiner 
must presume the occurrence of the in-
service injury.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

2.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


